United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    February 24, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 05-40629
                         Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUAN CASTILLO HERNANDEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:03-CR-910-ALL
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Juan Castillo

Hernandez has moved to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).       Castillo Hernandez

has not filed a response.    Our independent review of counsel’s

brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.